Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN106814500A) in view of  Komaki (JP2012088289A).
Regarding claim 1, Huang teaches a display device (Fig. 1-8, Pages 3-6 of English translation of CN106814500A), comprising: 
a display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8), comprising a first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8), a second outer surface (the bottom surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) and a side surface (the right side surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8), wherein the first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) and the second outer surface (the bottom surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) are arranged opposite to each other, the side surface (the right side surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) connects the first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) and the second outer surface (the bottom surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8), and the first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) is located on a light-emitting side of the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8); 
a tape (51 and 52 in Fig. 1-8), comprising a first part (the top horizontal part of 51 and 52 in Fig. 1, 3-5 and 7-8) and a second part (the middle vertical part of 51 and 52 in Fig. 1, 3-5 and 7-8), wherein the first part (the top horizontal part of 51 and 52 in Fig. 1-8) is bonded to an edge (Fig. 1, 3-5 and 7-8) of the first outer surface of the display module (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8), and the second part (the middle vertical part of 51 and 52 in Fig. 1, 3-5 and 7-8) is bonded to the side surface of the display module (the right side surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8); 
a cover component (60 in Fig. 5 and 8), wherein the cover component (60 in Fig. 5 and 8) and the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8) are arranged oppositely and spaced apart (Fig. 5 and 8); and 
a tape holder (53 in Fig. 1-8) between the cover component (60 in Fig. 5 and 8) and the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8), comprising a main body portion (53 in Fig. 1-8),
wherein at least a part of the main body portion (53 in Fig. 1-8) is pressed on (Fig. 1, 3-5 and 7-8) an end portion of the first part of the tape (the end of the top horizontal part of 51 and 52 in Fig. 1, 3-5 and 7-8), and divides a space (Fig. 5 and 8) between the cover component (60 in Fig. 5 and 8) and the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8) into a first space (the right space portion between 53/54 and 72 in Fig. 8) and a second space (the left space portion between 60 and 103 in Fig. 8).  
Huang teaches that the tape holder (53 in Fig. 1-8) is a spacer (53 in Fig. 5 and 8) disposed between the cover component (60 in Fig. 5 and 8) and the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8), and  the first space (the right space portion between 53/54 and 72 in Fig. 8) and the second space (the left space portion between 60 and 103 in Fig. 8) are disposed at the left and right side of the spacer (53 in Fig. 5 and 8). Huang does not teach that the tape holder being the spacer comprises at least one through hole, and the at least one through hole is formed in the main body portion and communicates the first space with the second space.
Komaki teaches that (Fig. 13-14, Abs, Pages 2-3 of English translation of JP2012088289A) a spacer (114, or 114 and 106 in Fig. 13 and 14, Page 3) disposed between a cover component (105 in Fig. 13) and a display module (103 in Fig. 13) comprises a main body portion (114, or 114 and 106 in Fig. 13-14) and at least one through hole (114a in Fig. 13-14, Page 3), a first space (the right space portion next to 114 in Fig. 13) and a second space (the left space portion next to 114 in Fig. 13) are disposed at the left and right side of the spacer (114, or 114 and 106 in Fig. 13 and 14, Page 3), and the at least one through hole (114a in Fig. 13-14, Page 3) is formed in the main body portion (114, or 114 and 106 in Fig. 13-14) and communicates the first space (the right space portion next to 114 in Fig. 13) with the second space (the left space portion next to 114 in Fig. 13).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Komaki for the system of Huang such that in the system of Huang, the tape holder being the spacer comprises at least one through hole, and the at least one through hole is formed in the main body portion and communicates the first space with the second space. The motivation is to prevent a screen and a display mechanism from being affixed to each other due to deformation of the screen (Komaki, Abs).

Regarding claims 2 and 9, Huang teaches that the tape holder (53 in Fig. 1-8) is a spacer (53 in Fig. 5 and 8) disposed between the cover component (60 in Fig. 5 and 8) and the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8). Huang does not teach the following elements. 
Komaki teaches the following elements:
(Claim 2) the main body portion comprises two or more through holes (114a in Fig. 13-14, Page 3), and each through hole (114a in Fig. 13-14, Page 3) communicates a first space (the right space portion next to 114 in Fig. 13) with a second space (the left space portion next to 114 in Fig. 13).
(Claim 9) the spacer (104/114, or 114 and 106 in Fig. 13 and 14, Page 3) disposed between a cover component (105 in Fig. 13) and a display module (103 in Fig. 13) is annularly (Fig. 2, Fig. 8) arranged between the cover component and the display module (Fig. 2, Fig. 8 and Fig. 13-14).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Komaki for the system of Huang in view of Komaki such that in the system of Huang in view of Komaki, 
(Claim 2) the main body portion (114, or 114 and 106 in Fig. 13-14) comprises two or more through holes, and each through hole communicates the first space with the second space.
(Claim 9) the tape holder is annularly arranged between the cover component and the display module.
The motivation is to prevent a screen and a display mechanism from being affixed to each other due to deformation of the screen (Komaki, Abs).

Regarding claims 3-7, 14 and 16, Huang also teaches the following elements:
(Claim 3) a thickness of the main body portion (the thickness of 53 in Fig. 5 and 8) is smaller than (Fig. 5 and 8) or equal to a distance between the display module and the cover component (the distance between 60 and the end of 102, which is corresponding to H in Fig. 5) .
(Claim 4) the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8) comprises a polarizer (103 in Fig. 5 and 8), the polarizer (103 in Fig. 5 and 8) is arranged close to the first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8), and the end portion of the first part (the left end of the top horizontal part of 51 and 52 in Fig. 1, 3-5 and 7-8) of the tape (51 and 52 in Fig. 1-8) abuts the polarizer (103 in Fig. 5 and 8).
(Claim 5) a side surface of the first part of the tape (the left side surface of the top horizontal part of 51 and 52 in Picture 1 and Fig. 8) facing the polarizer (103 in Fig. 5 and 8) is closer to (Picture 1 and Fig. 8, D1 is smaller than D2 as shown in Picture 1) the side surface of the display module (the right side surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) than a side surface of the main body portion (the left side surface of 53 in Picture 1 and Fig. 8) facing the second space (the left space portion between 60 and 103 in Fig. 8).
(Claim 6) a part of the main body portion (53 in Fig. 1-8) is further pressed (Fig. 8, when the display device in Fig. 8 is anticlockwise rotated 90 degree, the 53 is pressed on 103) on the polarizer (103 in Fig. 5 and 8).
(Claim 7) a side surface of the main body portion (the left side surface of 53 in Picture 1 and Fig. 8) facing the second space (the left space portion between 60 and 103 in Fig. 8) is flush with (Fig. 8) a side surface of the first part of the tape (the left side surface of the top horizontal part of 51 and 52 in Fig. 1, 3-5 and 7-8) facing the polarizer (103 in Fig. 5 and 8).
(Claim 14) the tape (51 and 52 in Fig. 1-8) further comprises a third part (the bottom horizontal part of 51 and 52 in Fig. 5 and 8) that is bonded to an edge (Fig. 5 and 8) of the second outer surface of the display module (the bottom surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 5 and 8).
(Claim 16) the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8) comprises a backlight module (the backlight corresponding to 20 in Fig. 8), a display panel (the panel corresponding to 101/102 in Fig. 8), a back frame (32 in Fig. 8) and a middle frame (31 in Fig. 8), and the backlight module (the backlight corresponding to 20 in Fig. 8) is located in an accommodation space of the back frame (32 in Fig. 8), the display panel (the panel corresponding to 101/102 in Fig. 8) is carried on the middle frame (31 in Fig. 8); and wherein the second outer surface (the bottom surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) is on a side of the back frame (the bottom side of 32 in Fig. 8) away from the backlight module (the backlight corresponding to 20 in Fig. 8), the first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) is on a side of the middle frame (31 in Fig. 8) and the display panel (the panel corresponding to 101/102 in Fig. 8) away from the backlight module (the backlight corresponding to 20 in Fig. 8), and the side surface (the right side surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8) is on a side of the middle frame (31 in Fig. 8) away from the backlight module (the backlight corresponding to 20 in Fig. 8).


    PNG
    media_image1.png
    579
    432
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    579
    432
    media_image2.png
    Greyscale

Picture 1, from Fig. 8 of Huang (CN106814500A)

Regarding claim 19, Huang teaches a method for manufacturing a display device (Fig. 1-9, Pages 3-6 of English translation of CN106814500A), comprising:
forming a display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 7) by assembling, wherein the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 7) comprising a first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7), a second outer surface (the bottom surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7) and a side surface (the right side surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7), the first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7) and the second outer surface (the bottom surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7) are arranged opposite to each other, the side surface (the right side surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7) connects the first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7) and the second outer surface (the bottom surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7), and the first outer surface (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7) is located on a light-emitting side of the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 7); 
bonding (Fig. 7) a tape (51 and 52 in Fig. 1-7) at least on an edge of the first outer surface of the display module (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7) and the side surface of the display module (the right side surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 7); 
pressing (Fig. 8-9, the 53 is pressed when 60 is assembled on the top) a tape holder (53 in Fig. 8) at least on an end portion of a tape (the end of the top horizontal part of 51 and 52 in Fig. 8) bonded to the edge of the first outer surface of the display module (the top surface of the display module corresponding to 10, 103, 20 and 30 in Fig. 8), wherein the tape holder (53 in Fig. 8) comprises a main body portion (53 in Fig. 8); and 
bonding a cover component (60 in Fig. 8-9), wherein the main body portion (53 in Fig. 8) is arranged between the cover component (60 in Fig. 8-9) and the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 7), 
a space (Fig. 5 and 8) between the cover component (60 in Fig. 5 and 8) and the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8) is divided into a first space (the right space portion between 53/54 and 72 in Fig. 8) and a second space (the left space portion between 60 and 103 in Fig. 8).
Huang teaches that the tape holder (53 in Fig. 1-8) is a spacer (53 in Fig. 5 and 8) disposed between the cover component (60 in Fig. 5 and 8) and the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8), and  the first space (the right space portion between 53/54 and 72 in Fig. 8) and the second space (the left space portion between 60 and 103 in Fig. 8) are disposed at the left and right side of the spacer (53 in Fig. 5 and 8). Huang does not teach that at least one through hole is formed in the main body portion, and the at least one through hole communicates the first space with the second space.
Komaki teaches that (Fig. 13-14, Abs, Pages 2-3 of English translation of JP2012088289A) a spacer (114, or 114 and 106 in Fig. 13 and 14, Page 3) disposed between a cover component (105 in Fig. 13) and a display module (103 in Fig. 13) comprises a main body portion (114, or 114 and 106 in Fig. 13-14), at least one through hole (114a in Fig. 13-14, Page 3) is formed in the main body portion (114, or 114 and 106 in Fig. 13-14), and the at least one through hole (114a in Fig. 13-14, Page 3) communicates a first space (the right space portion next to 114 in Fig. 13) with a second space (the left space portion next to 114 in Fig. 13).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Komaki for the system of Huang such that in the system of Huang, at least one through hole is formed in the main body portion, and the at least one through hole communicates the first space with the second space. The motivation is to prevent a screen and a display mechanism from being affixed to each other due to deformation of the screen (Komaki, Abs).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Komaki as applied to claim 4 above, and further in view of Wang (CN104991302A).
Regarding claim 8, Huang teaches a surface of the first part of the tape (the top surface of the top horizontal part of 51 and 52 in Fig. 8) facing the cover component (60 in Fig. 5 and 8) and a surface of the polarizer (the top surface of 103 in Fig. 5 and 8) facing the cover component (60 in Fig. 5 and 8). Huang does not teach the following elements. 
Wang teaches the following elements (Fig. 1 and 4, Pages 1-5):
(Claim 8) a surface of a first part of a tape (the top surface of the top horizontal part of 17/400 in Fig. 1 and 6) facing a cover component (11/2000 in Fig. 1 and 6) is substantially flush (Fig. 1 and 6) with a surface of the polarizer (the top surface of 14 in Fig. 1 and ) facing the cover component (11/2000 in Fig. 1 and 6).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang for the system of Huang in view of Komaki such that in the system of Huang in view of  Komaki, 
(Claim 8) a surface of the first part of the tape facing the cover component is substantially flush with a surface of the polarizer facing the cover component.
The motivation is to provide a narrow frame design and ensure the adhering effect of the shading adhesive tape (Wang,  Page 2, last 4th paragraph).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Komaki as applied to claim 1 above, and further in view of Lee (US 2016/0183399).
Regarding claims 10 and 11, Huang teaches the tape (51 and 52 in Fig. 1-8) comprises a light shielding material (Fig. 1-8, Page 4), and the tape holder (53 in Fig. 1-8) is a spacer (53 in Fig. 5 and 8) disposed between the cover component (60 in Fig. 5 and 8) and the display module (the display module corresponding to 10, 103, 20 and 30 in Fig. 8). Huang does not teach the following elements. 
Lee teaches the following elements (Fig. 2-3, [0095-0102):
(Claim 10) the main body portion of a spacer (191a/191 in Fig. 2-3, [0095-0102]) comprises a light shielding material ([0096]).
(Claim 11) the main body portion of a spacer (191a/191 in Fig. 2-3, [0095-0102]) comprises a black rubber material ([0096]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Huang in view of Komaki such that in the system of Huang in view of  Komaki, 
(Claim 10) the main body portion and the tape both comprise a light shielding material.
(Claim 11) the main body portion comprises a black rubber material.
The motivation is to reduce or effectively prevent damage to the display panel, and/or may block light leakage (Lee,  [0100]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of  Komaki as applied to claim 1 above, and further in view of Wang (US 2018/0107312).
Regarding claims 17-18, Huang teaches the cover component (60 in Fig. 5 and 8) comprises a touch substrate (the substrate of 60 in Fig. 5 and 8). Huang does not teach the following elements. 
Wang teaches the following elements (Fig. 4, [0048-0050]):
(Claim 17) a cover component (the component corresponding to 200, 10, 30, 40 and 50 in Fig. 4) comprises a transparent cover plate (40 and/or 10 in Fig. 4, [0050]).
(Claim 18) a cover component (the component corresponding to 200, 10, 30, 40 and 50 in Fig. 4) comprises a transparent cover plate (40 and/or 10 in Fig. 4, [0050]) and a touch substrate (the substrate of 200 in Fig. 4), and the touch substrate (the substrate of 200 in Fig. 4) is bonded (Fig. 4, bonded through adhesive layer 50) to a surface of the transparent cover plate (40 and/or 10 in Fig. 4, [0050])  facing the display module (300 in Fig. 5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang for the system of Huang in view of Komaki such that in the system of Huang in view of  Komaki, 
(Claim 17) the cover component comprises a transparent cover plate.
(Claim 18) the cover component comprises a transparent cover plate and a touch substrate, and the touch substrate is bonded to a surface of the transparent cover plate facing the display module.
The motivation is to provide an anti-scattering film and reduce a possibility of the breakage of the signal lines as the signal lines extend across the different thicknesses in the touch panel. (Wang,  [0006]).


Allowable Subject Matter
Claims 12-13, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 12-13, 15 and 20.
Regarding claims 12-13 and 20, none of the prior art discloses or suggests a display device recited in claim 1, wherein the first space is closer to the side surface of the display module than the second space, and wherein “a first optical adhesive portion and a second optical adhesive portion, the first optical adhesive portion is located in the first space to press on at least a part of the first part of the tape, and the second optical adhesive portion completely fills the second space” in combination with the other required elements of the claim.
Regarding claim 15, none of the prior art discloses or suggests a display device recited in claim 1, wherein “the display device further comprising an encapsulation adhesive, wherein the encapsulation adhesive is annularly arranged between the cover component and the display module, and the encapsulation adhesive is closer to the side surface of the display module than the tape holder” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871